      Case 5:18-cv-00376-TES-CHW Document 171 Filed 05/08/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


CHRISTOPHER L. AMERSON,

        Plaintiff,
                                                         CIVIL ACTION NO.
v.
                                                       5:18-cv-00376-TES-CHW
GREGORY DOZIER, et al.,

        Defendants.


                ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE
                  TO PROCEED IN FORMA PAUPERIS ON APPEAL



        Before the Court are Plaintiff’s motions for leave to appeal in forma pauperis [Doc.

 166] [Doc. 167] and Plaintiff’s motion to cure default [Doc. 168]. Previously, the Court

 dismissed Plaintiff’s claims with prejudice pursuant to Federal Rules of Civil Procedure

 37 and 41. [Doc. 158]. Plaintiff now seeks to appeal that decision, arguing that the Court

 abused its discretion, violated his due process rights, and issued a ruling that had an

 unduly prejudicial effect. [Doc. 166, p. 1]. As explained in further detail below, the

 Court DENIES Plaintiff’s motions for leave to appeal in forma pauperis.

        A.     Appeal In Forma Pauperis Standard

        If the trial court certifies in writing that the appeal is not taken in good faith, such

 appeal may not be taken in forma pauperis. 28 U.S.C. § 1915(a)(3). “ ‘[G]ood faith’ . . .

 must be judged by an objective standard.” Coppedge v. United States, 369 U.S. 438, 445
     Case 5:18-cv-00376-TES-CHW Document 171 Filed 05/08/20 Page 2 of 4



(1962). A plaintiff demonstrates good faith when he seeks review of a non-frivolous

issue. Id.; see also Morris v. Ross, 663 F.2d 1032, 1033 (11th Cir. 1981). An issue “is

frivolous if it is ‘without arguable merit either in law or fact.’” Napier v. Preslicka, 314

F.3d 528, 531 (11th Cir. 2002). “Arguable means being capable of being convincingly

argued.” Sun v. Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (per curiam); Carroll v. Gross,

984 F.2d 392, 393 (11th Cir. 1993) (per curiam) (“[A] case is frivolous . . . when it appears

the plaintiff ‘has little or no chance of success.’”). “In deciding whether an [in forma

pauperis] appeal is frivolous, a district court determines whether there is ‘a factual and

legal basis, of constitutional dimension, for the asserted wrong, however inartfully

pleaded.’” Sun, 939 F.2d at 925.

       B.     Plaintiff’s Motion to Proceed In Forma Pauperis on Appeal

       Plaintiff states that he is unable to pay the filing fee and argues that the Court

abused its discretion, violated his due process rights, and issued a ruling that had an

unduly prejudicial effect. [Doc. 166, p. 1]; see [Doc. 158]; [Doc. 148]. However, Plaintiff’s

motions fail to expand on his reasons for appeal beyond those general assertions. Thus,

the Court conducted an independent review of the issues addressed in the Court’s

Order dismissing Plaintiff’s action. See also Hyche v. Christensen, 170 F.3d 769, 771 (7th

Cir. 1999), overruled on other grounds by Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000).

       As discussed in the dismissal, Plaintiff disregarded the Court's warning about a

possible dismissal, failed to participate in his scheduled deposition, and continually



                                               2
      Case 5:18-cv-00376-TES-CHW Document 171 Filed 05/08/20 Page 3 of 4



ignored the Court's orders. “The severe sanction of dismissal with prejudice may be

imposed even against a plaintiff who is proceeding pro se, so long as a warning has

been given that noncompliance can result in dismissal,” because “all litigants, including

pro ses, have an obligation to comply with court orders.” Valentine v. Museum of Modern

Art, 29 F.3d 47, 50 (2d Cir. 1994).

        Since dismissal with prejudice is a drastic sanction, “a district court may only

implement it as a last resort, when: (1) a party's failure to comply with a court order is a

result of willfulness or bad faith . . . and (2) the district court specifically finds that lesser

sanctions would not suffice.” Taylor v. Taylor, 133 F.App’x 707, 709 (11th Cir. 2019)

(citing Gratton v. Great Am. Communications, 178 F.3d 1373, 1375 (11th Cir. 1999) and

BankAtlantic v. Blythe Eastman Paine Webber, Inc., 12 F.3d 1045, 1048 (11th Cir. 1994)).

Amerson’s willful failure to participate in his deposition—after being warned by the

Court that this could result in dismissal—was a bad faith act, and the Court specifically

found a lesser sanction would be insufficient because of Amerson’s pattern of abusive

conduct. [Doc. 158, p. 5]; [Doc. 148, p. 6]. 1 Accordingly, the Court was well within its

discretion to dismiss his case with prejudice. The appeal, therefore, is not brought in

good faith as there are no issues with arguable merit, and the Court DENIES Plaintiff’s

Motions for Leave to Appeal In Forma Pauperis [Doc. 166] [Doc. 167]. The Court also




1The Court noted Plaintiff has persisted in his bad faith conduct despite prior sanctions, including a non-
prejudicial dismissal of a case involving precisely the same subject matter. [Doc. 158, p. 5]; [Doc. 148, p. 6].


                                                       3
      Case 5:18-cv-00376-TES-CHW Document 171 Filed 05/08/20 Page 4 of 4



DENIES as moot Plaintiff’s motion to cure default [Doc. 168]. 2

        SO ORDERED, this 8th day of May, 2020.

                                                  S/ Tilman E. Self, III
                                                  TILMAN E. SELF, III, JUDGE
                                                  UNITED STATES DISTRICT COURT




2 Plaintiff requests that the Court extend the deadline under Eleventh Circuit Rule 42-1(b) for receiving in
forma pauperis status or paying the filing fee on appeal. [Doc. 168, p. 1]. The Court lacks the power to
extend deadlines imposed by the Eleventh Circuit. Accordingly, the motion is improper but, as the Court
denies Amerson in forma pauperis status, the issue is moot.


                                                     4
